 


109 HR 2596 IH: To suspend temporarily the duty on modified steel leaf spring leaves.
U.S. House of Representatives
2005-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2596 
IN THE HOUSE OF REPRESENTATIVES 
 
May 24, 2005 
Mr. Reichert introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To suspend temporarily the duty on modified steel leaf spring leaves. 
 
 
1.Modified steel leaf spring leaves 
(a)In generalSubchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.73.20 Leaf spring leaves of alloy steel of Japan JIS grade SUP 10H (SAE6150), each measuring from 137 cm to 163 cm in length and approximately 10.2 cm in width (provided for in subheading 7320.10.60), the foregoing designed for multi-leaf or taper-leaf construction units, each leaf weighing approximately from 41.7 kg to 89.4 kg, produced using a patented modified aus-forming process and designed for use in Class 7 and 8 trucks onlyFreeNo changeNo changeOn or before 12/31/2009. 
(b)Effective dateThe amendment made by subsection (a) applies to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
 
